DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16, 22 and 24 are currently pending.
Claims 14-16 are withdrawn from consideration.
Claims 1-13, 22 and 24 are currently rejected.

Response to Arguments
Applicant’s remarks in the Appeal filed 03/01/2022 have been fully considered and found to be NOT persuasive. However, new grounds of rejection are presented under 35 U.S.C. 102(a)(1) given the breadth of claim 1. Additionally, new grounds of rejection are presented under 35 U.S.C. 112(b) for the use of relative language absent a standard in the disclosure.
Examiner indicates the following with respect to claim breadth: 
Claims 1 and 10 are drawn to a catheter “having increased fluid flow around a device within the catheter” but the device and associated expandable element are not positively claimed as part of the invention to which the claims are drawn. The catheter to which the claims are directed is therefore construed as merely being intended to be used with a device including the expandable element.
Claim 1 recites “A catheter having increased fluid flow around a device within the catheter, comprising: an elongate member having a distal region and a proximal region,…the elongate member having a lumen extending therethrough,…a port in fluid communication with the lumen, the port disposed near a proximal end of the proximal region,…and wherein the lumen in the proximal region defines a space…the space having a diameter and a length…”. Aside from the portions of claim 1 reproduced above, none of the other sections of the claims are positively claimed. A similar scenario occurs for claim 10 which only positively recites “A catheter having increased fluid flow around a device within the catheter, comprising: an elongate member having a distal region…and a lumen extending therebetween, a port in fluid communication with the lumen, the port disposed near a proximal end of the proximal region, and one or more side fluid path in the proximal region, the one or more side fluid path extending adjacent to and outside the lumen and joining a first location of the lumen to a second location of the lumen, wherein the first and second locations are spaced apart axially along the lumen, wherein the first location is distal to the space, and wherein the second location is proximal to the space”.
As with claim 1, for claim 10, the positively recited limitations direct to a catheter which is intended to be used with the claimed device including an expandable element. Hence, the limitations directed to the device including the expandable element are not required in order to infringe the claim(s). Furthermore MPEP 2114 (II) denotes that an apparatus claim “covers what a device is, not what a device does”. 
On pages 1 and 4 of the pre-appeal brief, Applicant argues that the inner balloons 95 and 65 of Schaeffer are linked to the distal end of the catheter 15 and is not configured to be withdrawn into the catheter 15 and on page 5 Applicant argues that Schaeffer’s balloon would stop flow of fluid if present anywhere in the central lumen of the devices of figs. 6 and fig. 7 of Zhou.
Applicant’s arguments have been fully considered but are considered moot as they do not apply to the prior art, Bonnette, et al., US20110208129 and its modifications used in the rejection of claims 1 and 10 and the dependent claims.
Therefore, the claims stand rejected.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite “the port disposed near a proximal end…” and “the port disposed near a proximal end”, respectively. The term “near” in claims 1 and 10 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the placement of the port relative to the proximal end that would be either included or excluded by the claim is unclear.
Claim 5 further limits the lumen of claim 1 as having “a constant diameter throughout the distal and proximal regions”. It is unclear how the function associated with the lumen as set forth in claim 1 (“such that withdrawing [an] expandable element into the space from the distal region results in an increase in fluid flow of injected fluid around the expandable element”) would be achieved if the lumen is of constant diameter. The disclosure does not clarify this feature and appears to suggest in [0058] that a lumen of constant diameter achieves the opposite effect (“the second flow rate will generally be lower than the first flow rate due to the presence of a treatment device acting as an obstacle to fluid flow”). For these reasons, the structure specified in claim 5 appears to impede the function of claim 1 which presents a contradiction and therefore it is unclear how these features can coexist.
Claims 2-4, 6-9, 11-13, 22 and 24 are rejected based on their respective dependencies on claims 1, 5 or 10.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 22 and 24 limit the expandable element, but the expandable element is not part of the catheter to which the claims are drawn and is merely recited as part of a device which is intended to be used with the catheter of the claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-9, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonnette, et al., US 20110208129. 

Regarding claim 1, Bonnette teaches a catheter having increased fluid flow around a device (guidewire 126) within the catheter (see catheter 100 of fig. 1), comprising: 
an elongate member having a distal region (distal portion of 114 of fig. 1/18C) and a proximal region (proximal portion of 112 of fig. 1/18C), the distal region configured to be disposed within a patient's body and the proximal region configured to be disposed outside a patient's body (paragraph 28 notes that “FIG. 1 shows one example of a catheter 100, such as a thrombectomy catheter. The catheter 100 includes a manifold 102, the manifold 102 is sized and shaped for connection with a high pressure fluid source. Optionally, the manifold 102 is configured for coupling with an exhaust reservoir for collection of fluids and thrombus removed from the body of a patient” meaning that the catheter and hence the distal end of the catheter is configured to be disposed within a patient’s body as the distal end is the portion that proceeds the proximal end for thrombectomy or the collection of fluids and the proximal end is configured to be disposed outside the patient’s body), the elongate member having a lumen extending therethrough (lumen 306 in fig. 18B), 
wherein the device is insertable through the lumen (fig. 1/18B and paragraph 28 – notably any device is insertable into the lumen, including one that has an expandable element, but this is not actually required in order to infringe the claim since it is merely intended for use with the catheter to which the claims are drawn); and 
a port (passage 108 in fig. 1/18C) in fluid communication with the lumen (paragraph 34), the port disposed near a proximal end of the proximal region (fig. 1/18C), and the port configured to inject fluid into the lumen (paragraph 34), 
wherein the device (guidewire 1800) that occupies a majority of a cross-sectional area of the lumen (Bonnette is capable of being used with any device such as including an expandable element that occupies a majority of a cross-sectional area of the lumen since the positively recited limitations direct to a catheter which is intended to be used with the claimed device including an expandable element. Hence, the limitations directed to the device including the expandable element are not required in order to infringe the claim(s). See MPEP 2114 (II)), 
wherein the lumen in the proximal region defines a space configured to contain the expandable element within the lumen but external to the patient's body (see fig. 1/18C for the guidewire 126/1800 traversing the entirety of the catheter from the proximal region to the distal region, meaning that the catheter lumen 306 defines a space configured to contain the guidewire external to the patient’s body), 
the space having a diameter and a length such that when the expandable element is in the space, fluid injected through the lumen proximal of the space flows around an outside of the expandable element (paragraph 86 states that “the guide wire orifice 1802 is larger than the outer diameter of the guide wire tip 1807 and fluid is deliverable between the guide wire tip 1807 and the surfaces defining the guide wire orifice. Axial movement of the guide wire 1800 within the catheter body distal portion 114 including movement of the guide wire tip 1807 through the guide wire orifice 1802 controls the flow rate and pressure of delivery according to the relative opening between the guide wire tip and the surfaces defining the guide wire orifice 1802. Stated another way, movement of the guide wire tip 1807 gradually into and out of the guide wire orifice 1802 correspondingly alters the spacing between the guide wire tip 1807 and the surfaces of the orifice (due in part to the taper of the catheter lumen tapered portion 1808 and the varying distance between the guide wire tip and the tapered portion)”) and 
such that withdrawing any expandable element into the space from the distal region results in an increase in flow of injected fluid around the expandable element (by virtue of the tapering lumen (more proximal 1808 tapering to 1802, as shown in Fig. 18B), withdrawing any inserted device from the wider portion to the narrower portion or vice versa will result in a change in fluid flow around that device; see also paragraph 88 which states that “The specialist may adjust the delivery pressure and flow rate as needed according to axial positioning of the guide wire tip 1807 relative to the guide wire orifice 1802. For instance, fluids are delivered with higher pressure and greater velocity (with a correspondingly strong jet) where a small space is formed between the guide wire tip 1807 and the guide wire orifice 1802 surface. Greater flow rate is achieved where the guide wire tip 1807 is withdrawn, at least partially or more, from the guide wire orifice 1802 surfaces thereby increasing the gap between the catheter and the guide wire tip”).

Regarding claim 2, Bonnette further teaches wherein the elongate member includes a transition region between the proximal region and the distal region (see fig. 18B for the tapered portion 1808), wherein the lumen has a first diameter in the distal region and a second diameter in the proximal region, wherein the second diameter is larger than the first diameter, wherein the diameter of the lumen in the transition region increases between the first and second diameters (In fig. 18B, the tapered portion defines a transition between a proximal portion having a larger diameter and a distal portion having a smaller diameter compared to the proximal portion)

Regarding claim 3, Bonnette further teaches wherein the elongate member has an outer layer, and inner layer, and an intermediate layer, wherein the outer and inner layers extend along the distal region, the transition region, and the proximal region, and the intermediate layer extends from the transition region through the distal region, wherein the intermediate layer provides a change in lumen diameter from the first diameter to the second diameter (see fig. 18B for a cross-sectional image of the catheter indicting an outer layer on the outside of the catheter, an inner layer defining the lumen of the catheter, and an intermediate layer between the outer and inner layers, wherein the intermediate layer extends along the tapered region 1808, providing a change in the diameter of the lumen 306).

Regarding claim 4, Bonnette further teaches a side port positioned distal of the space (see element 108 in figs. 1/18C).

Regarding claim 8, Bonnette further teaches wherein the elongate member is devoid of lumens in addition to the lumen (see fig. 18B and paragraph 88 which describes a single lumen 306 traversing the portions of varying diameter 1808 and 1802).

Regarding claim 9, Bonnette teaches all the limitations of claim 1 above. 
Bonnette further teaches wherein the elongate member has a first outer diameter in the distal region and a second outer diameter in the proximal region, wherein the second outer diameter is larger than the first outer diameter (in fig. 18A, the outer diameter decreases from the proximal end toward the tapered portion 1808 to the distal portion). 

Regarding claim 22, Bonnette further teaches wherein the expandable element is a balloon (the expandable element is not part of the claimed catheter and is merely intended to be used with it and the catheter of Bonnette is capable of passing a device such as including the expandable element in the form of a balloon since the positively recited limitations direct to a catheter which is intended to be used with the claimed device including an expandable element. Hence, the limitations directed to the expandable element being a balloon are not required in order to infringe the claim(s). See MPEP 2114 (II)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 10-13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnette in view of Zhou, US 7569046.

Regarding claim 5, Bonnette teaches all the limitations of claim 1 above.
Bonnette fails to teach wherein the lumen has a substantially constant diameter throughout the distal and proximal regions, the catheter further comprising one or more side fluid path in the proximal region, the one or more side fluid path extending adjacent to the lumen and joining a first location of the lumen to a second location of the lumen, wherein the first location is distal of the space and the second location is proximal of the space.
However, Zhou teaches an arrangement wherein fluid enters a port 72, of a constant diameter catheter 74 , flows directly into side channels 73, and empties via openings within the main catheter lumen 75, as shown in reproduced Fig.  7 below.

    PNG
    media_image1.png
    240
    695
    media_image1.png
    Greyscale

Figure 7 of Zhou.

 Zhou further teaches equivalency of the arrangement of Fig. 7 to that of Fig. 6 which shows a port 62 emptying directly into a central lumen 63 with side channels that joins a first location of the lumen to a second location of the lumen, wherein the first location is distal of the space and the second location is proximal of the space. The “space” is also located at any position along the catheter, including a proximal space (i.e. it is not limited to being at a distal portion). When a balloon element is parked within the space, the fluid would flow around the balloon via the side channels (from the main lumen 63, into the side channel 64 at opening at second space, and back out into the main lumen via opening at first space, as marked in the annotated Figure 6 below).


    PNG
    media_image2.png
    376
    702
    media_image2.png
    Greyscale

Annotated Figure 6 of Zhou.
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to configure Bonnette in view of Fig. 7 of Zhou with the Fig. 6 configuration of Zhou, since Zhou teaches advantages of Fig. 6 includes the ability to flush both the side channels and lumen of the catheter with a single flushing line during the medical procedure, thereby eliminating the need for a second flushing line (col. 5, lines 38-54).

Regarding claim 10, Bonnette teaches a catheter having increased fluid flow around a device (guidewire 126/1800 in figs. 1/18B) within the catheter, comprising: 
an elongate member having a distal region (distal portion of 114 of figs. 1/18C) and a proximal region (proximal portion of 112 of fig. 1/18C), the distal region configured to be disposed within a patient's body and the proximal region configured to be disposed outside a patient's body (paragraph 28 notes that “FIG. 1 shows one example of a catheter 100, such as a thrombectomy catheter. The catheter 100 includes a manifold 102, the manifold 102 is sized and shaped for connection with a high pressure fluid source. Optionally, the manifold 102 is configured for coupling with an exhaust reservoir for collection of fluids and thrombus removed from the body of a patient” meaning that the catheter and hence the distal end of the catheter is configured to be disposed within a patient’s body as the distal end is the portion that proceeds the proximal end for thrombectomy or the collection of fluids and the proximal end is configured to be disposed outside the patient’s body) and a lumen extending therebetween (lumen 306), a proximal region (proximal portion 112) configured to be disposed outside a patient's body (see paragraph 28 for the use of the catheter in thrombectomy, meaning the proximal portion is necessarily outside the patient); 
wherein the device is insertable through the lumen (fig. 1 and paragraph 28); wherein the lumen (lumen 306) defines a space capable of containing an expandable element (see fig. 1 for the guidewire 126 traversing the entirety of the catheter from the proximal region to the distal region, meaning that the catheter lumen 306 defines a space configured to contain the guidewire external to the patient’s body); 
wherein the device occupies a majority of a cross-sectional area of the lumen(Bonnette is capable of being used with any device such as including an expandable element that occupies a majority of a cross-sectional area of the lumen since the positively recited limitations direct to a catheter which is intended to be used with the claimed device including an expandable element. Hence, the limitations directed to the device including the expandable element are not required in order to infringe the claim(s). See MPEP 2114 (II)), 
a port (passage 108) in fluid communication with the lumen (paragraph 34), the port disposed near a proximal end of the proximal region (fig. 1/18C), and the port configured to inject fluid into the lumen (paragraph 34), 
Bonnette fails to teach one or more side fluid path in the proximal region, the one or more side fluid path extending adjacent to and outside the lumen and joining a first location of the lumen to a second location of the lumen, wherein the first and second locations are spaced apart axially along the lumen, wherein the first location is distal to the space, and wherein the second location is proximal to the space.
However, Zhou teaches an arrangement similar wherein fluid enters a port 72, flows directly into side channels 73, and empties via openings within the main catheter lumen 75, as shown in reproduced Fig.  7 below.

    PNG
    media_image1.png
    240
    695
    media_image1.png
    Greyscale

Figure 7 of Zhou.

Zhou further teaches equivalency of the arrangement of Fig. 7 to that of Fig. 6 which shows a port 62 emptying directly into a central lumen 63 with side channels that joins a first location of the lumen to a second location of the lumen, wherein the first location is distal of the space and the second location is proximal of the space. The “space” is also located at any position along the catheter, including a proximal space (i.e. it is not limited to being at a distal portion). When the balloon element of Bonnette is parked within the space, the fluid would flow around the balloon via the side channels (from the main lumen 63, into the side channel 64 at opening at second space, and back out into the main lumen via opening at first space, as marked in the annotated Figure 6 below).


    PNG
    media_image2.png
    376
    702
    media_image2.png
    Greyscale

Annotated Figure 6 of Zhou.

One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to configure Bonnette in view of Fig. 7 of Zhou with the Fig. 6 configuration of Zhou, since Zhou teaches advantages of Fig. 6 includes the ability to flush both the side channels and lumen of the catheter with a single flushing line during the medical procedure, thereby eliminating the need for a second flushing line (col. 5, lines 38-54).

Regarding claim 11, Bonnette in view of Zhou teaches all the limitations of claim 10 above. 
Bonnette in view of Zhou fails to teach wherein the first and second locations are spaced apart 4 cm to 6 cm along the lumen.


    PNG
    media_image2.png
    376
    702
    media_image2.png
    Greyscale

However, see annotated Figure 6 of Zhou above.

While Zhou does not explicitly include that the space is 4-6 cm, it would have been a matter of design choice to one of ordinary skill in the art to make the space between the first proximal location and second distal location 4-6cm in length, ensuring that the single flushing line adequately flushes both the inner and outer catheter during a medical procedure (col. 5, lines 38-54). See MPEP 2144.04 (IV)(A).

Regarding claim 12, Bonnette in view of Zhou teaches all the limitations of claim 10 above. 
Bonnette in view of Zhou fails to teach wherein the first location is proximal of the second location and the first location is spaced 5 cm to 10 cm from a proximal end of the elongate member.
Zhou teaches wherein the first location is proximal of the second location and the first location is spaced from a proximal end of the elongate member. See annotated fig. 6 of Zhou above. 
While Zhou does not explicitly include that the space is 5-10 cm, it would have been a matter of design choice to one of ordinary skill in the art to make the space between the first proximal location and second distal location 4-6cm in length in order to ensure that the single flushing line adequately flushes both the inner and outer catheter during a medical procedure (col. 5, lines 38-54). See MPEP 2144.04 (IV)(A).

Regarding claim 13, Bonnette in view of Zhou teaches all the limitations of claim 10 above. 
Bonnette fails to teach wherein the one or more side fluid path includes first and second side fluid paths, wherein a combined cross-sectional area of the first and second side fluid paths is equal to or greater than a cross-sectional area of the lumen in the distal region.
However, Zhou further teaches wherein the one or more side fluid path includes first and second side fluid paths (see reproduced annotated fig. 6 of Zhou above for the fluid channels 64), 
While Zhou does not explicitly disclose wherein a combined cross-sectional area of the first and second side fluid paths is equal to or greater than a cross-sectional area of the lumen in the distal region, Zhou indicates in lines 61-67 of column 3 and lines 1-6 of column 6 that the cross-sectional diameters of the catheter channels may be smaller or greater for improved steering and therefore one of ordinary skill in the art would have found it obvious as a matter of design choice to modify the cross-sectional areas of the channels 73 to be equal or greater than the cross-sectional area of the inner lumen of the channel 70 to improve steering of the catheter.   See MPEP 2144.04 (IV)(A).

Regarding claim 24, Bonnette in view of Zhou teaches all the limitations of claim 10 above. 
Bonnette teaches wherein the expandable element is a balloon (Bonnette is capable of being used with any device such as including the expandable element being a balloon since the positively recited limitations direct to a catheter which is intended to be used with the claimed device including an expandable element. Hence, the limitations directed to the expandable element being a balloon are not required in order to infringe the claim(s). See MPEP 2114 (II)).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnette in view Zhou, as applied to claim 5 above, and further in view of Zotz.

Regarding claim 6, Bonnette in view of Zhou teaches all the limitations of claim 5 above. 
Bonnette in view of Zhou does not teach wherein the one or more side fluid path, the space, and the port are disposed in an accessory device configured to be coupled to a proximal end of the elongate member, the accessory device having an accessory lumen sized and shaped to match the lumen in the elongate member, wherein the one or more side fluid path is disposed adjacent to the accessory lumen.
However, Zotz teaches a needle assembly 3 of fig. 1b that may be coupled to a catheter port 2 of fig. 1b. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Bonnette’s catheter as modified by Zhou with Zotz’s needle assembly for increased flexibility in surgery procedures. See paragraph 25 of Zotz.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnette in view of in view of Garrison et al., US 20150173782. 

Regarding claim 7, Bonnette in view of teaches all the limitations of claim 1 above. 
Bonnette does not teach wherein the proximal region has a length of 10 cm to 15 cm and the distal region has a length of 40 cm to 50 cm.
However, Garrison teaches a catheter with a proximal section with length of 10cm to 30cm, see paragraph 101. Garrison further includes structural modifications, including a distal working length of 40-80cm of the catheter, in paragraph 109 for reaching specific anatomic targets.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Bonnette’s catheter to include lengths described by Garrison for improved access. See paragraph 109. Additionally, the relative lengths of the proximal and distal regions would have been a matter of design choice to one of ordinary skill in the art in order to control for the volume of fluid or diameter of guidewire or other accessories which are able to be inserted into the catheter. See MPEP 2144.04 (IV)(A).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20040122462 which teaches a tapered section of an endoscopic catheter which would also achieve the relative flow rates claimed when a device with an expandable element is passed through it.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/Examiner, Art Unit 3793            

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793